 SUPERIOR PROTECTION INC
. 267
Superior Protection Inc. 
and
 United Government Se-
curity Officers of AmericaŒLocal 229. 
Case 16Œ
CAŒ23210 
February 25, 2004 
DECISION AND ORDER 
BY MEMBERS 
LIEBMAN
, SCHAUMBER, AND 
WALSH This is a refusal-to-bargain case in which the Respon-
dent is contesting the Union™s certification as bargaining 
representative in the underlying representation proceed-
ing.  Pursuant to a charge filed on November 5, 2003, the 

General Counsel issued the complaint on November 19, 
2003, alleging that the Respondent has violated Section 
8(a)(5) and (1) of the Act by refusing the Union™s request 
to bargain and to furnish information following the Un-
ion™s certification in Case 16ŒRCŒ10361.  (Official no-

tice is taken of the ﬁrecordﬂ
 in the representation pro-
ceeding as defined in the Board™s Rules and Regulations, 

Secs. 102.68 and 102.69(g); 
Frontier Hotel
, 265 NLRB 
343 (1982).)  The Respondent filed an answer, and a first 
amended answer, admitting in part and denying in part 
the allegations in the complaint. 
On January 5, 2004, the General Counsel filed a Mo-
tion for Summary Judgment.  
On January 12, the Board 
issued an order transferring 
the proceeding 
to the Board 
and a Notice to Show Cause why the motion should not 
be granted.  On February 2,
 the Respondent filed a re-
sponse, and on February 10, the General Counsel filed a 
reply thereto. 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel. 
Ruling on Motion for Summary Judgment 
The Respondent admits its refusal to bargain and to 
furnish information, but contests the validity of the certi-
fication based on its contentions in the representation 
proceeding that: (1) the petitioned-for unit covering all of 

its security officers assigned to work at General Services 
Administration (GSA) contract facilities in three Texas 

counties is inappropriate, and the unit should be limited 

to security officers assigned to GSA contract facilities in 
Harris County (Houston and Pasadena); and (2) em-
ployee Kelvin Trotter is not an eligible voter because he 
was discharged prior to the election.  In addition, the 
Respondent contends that the Regional Director improp-
erly directed a mail ballot election, and that the Region 
failed to send mail ballots to eligible voters and to count 
mail ballots cast by eligible voters.  Finally, the Respon-
dent asserts that, in May 2002, after the representation 

case was litigated, it entered into a separate contract with 
GSA to provide guard services at eight additional facili-
ties located within the geographic scope of the certified 
unit, and that the employees at these facilities would ef-

fectively be accreted to the 
unit pursuant to the Board™s 
bargaining order in this case.  The Respondent asserts 
that this raises a question regarding the appropriateness 
of the unit because the employees at these additional 
facilities, who were employed by the previous contractor, 
outnumber the unit employees at the facilities existing at 

the time of the election, 42 to 29, and it is well-
established Board policy that a larger unit may not be 
accreted into a smaller unit 
without an election.   We find that the Respondent has not raised any repre-
sentation issue warranting a hearing in this proceeding.  

The Respondent™s contentions 
that the three-county unit 
is inappropriate and that Trotter is not an eligible voter 

were fully litigated and addressed by the Board in the 

preelection proceeding and the consolidated unfair labor 
practice/challenged ballot proceeding, respectively.
1  The Respondent does not offer to adduce at a hearing any 

newly discovered and previ
ously unavailable evidence, 
nor does it allege any special circumstances that would 

require us to reexamine the Board™s findings on those 

issues.   
With respect to Respondent™s contention that the Re-
gional Director improperly 
directed a mail-ballot elec-
tion, the Respondent never requested the Board in the 
representation proceeding to review the Regional Direc-
tor™s decision to conduct the election by mail.  Although 

the Respondent mentioned in its request for review of the 
Regional Director™s Decision
 and Direction of Election 
that it opposed the decision to hold a mail ballot election, 

it did so only in support of its contention that the peti-
tioned-for three-county unit is inappropriate; that is, the 
Respondent claimed that the Regional Director™s analysis 
on the mail ballot issue supported the Respondent™s posi-
tion on the scope-of-unit issue.  The Respondent did not 

request the Board to overturn the Regional Director™s 
direction of a mail ballot election.  The Respondent, 
therefore, is precluded unde
r Section 102.67(f) of the 
Board™s Rules from raising the issue in this proceeding.  
See Ritz-Carlton Hotel Co
., 321 NLRB 659 fn. 1 (1996), 
enfd. 123 F.3d 760 (3d Cir. 1997).   
For similar reasons, the Respondent is also precluded 
from raising an issue in this proceeding about the manner 
                                                          
 1 By unpublished Order dated October 16, 2001, the Board (Chair-
man Hurtgen and Members Liebman and Walsh) denied the Respon-
dent™s request for review of the Regional Director™s Decision and Di-
rection of Election, which found that
 the petitioned-for unit is appropri-
ate.  Thereafter, in a published decision dated July 31, 2003 (339 
NLRB 954 (2003)), the Board (Members Schaumber, Walsh, and 
Acosta) adopted the administrative la
w judge™s decision in the consoli-
dated unfair labor prac
tice/challenged ballot proceeding finding, inter 
alia, that the Respondent™s discharge of Trotter was unlawful and that 
his ballot should therefore be opened and counted.    
341 NLRB No. 35 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 268 
in which the Region conducted the mail ballot election.  
Although the Respondent raised this issue in the consoli-
dated unfair labor practice/challenged ballot proceeding, 
it failed to do so in timely filed objections as required by 

Section 102.69 of the Board™s Rules.  The administrative 
law judge, therefore, refused to allow the Respondent to 
litigate the issue, since it was not relevant to Trotter™s 

eligibility, the only issue that the Respondent did timely 
raise.  See 339 NLRB 954 fn. 2 (2003).  The Board af-
firmed the judge™s ruling and the Respondent does not 
offer to produce any newly discovered and previously 
unavailable evidence or allege
 that there are special cir-
cumstances that would require 
us to reconsider that rul-
ing in this proceeding.  See 
Sundor Brands, Inc.
, 325 NLRB 499 (1998); 
Bishop Mugavero Center for Geriat-
ric Care, 323 NLRB 642 (1997) (employer™s failure to 
file timely objections to the conduct of the election pre-
cludes it from raising the issue in the subsequent refusal-

to-bargain proceeding absent
 newly discovered and pre-viously unavailable evidence).   
Finally, we also find that 
no issue warranting a hearing 
is raised by the Respondent™s contention that the certified 
unit is no longer appropriate because the employees at 
the eight additional GSA facilities it now services within 

the geographic scope of the unit would necessarily be 
accreted to the smaller group of employees who work at 
the GSA facilities it serviced at the time of the election.  

As an initial matter, there is no indication that the Union 
is seeking to accrete the employees at the additional fa-
cilities into the unit.  On the contrary, as the Employer 
acknowledges, the Union filed a petition on January 13, 
2003 (Case 16ŒRCŒ10480), s
eeking to represent the em-
ployees at those facilities in a separate unit.
2   
Further, contrary to the Respondent™s contention, the 
employees at the additional facilities would not necessar-
ily be accreted into the unit pursuant 
to the Board™s bar-
gaining order.  Although the unit description on its face 

includes all security officer
s assigned to GSA contract 
facilities located in the three-county area, ﬁthe Board 
does not automatically accrete 
employees at a new [facil-
ity] solely because the unit 
description includes all the 
employer™s [facilities], present and future, in a geo-

graphic area.ﬂ  
Coca-Cola Bottling Co. of Wisconsin
, 310 NLRB 844 (1993).  As the Respondent itself argues, ac-
cretion would be inappropriat
e if the employees at the 
additional facilities numerically overshadow the employ-

ees at the facilities that existed at the time of the election.  

See, e.g., Gould, Inc
., 263 NLRB 442, 445 (1982).  Ac-
cretion would also be imprope
r if, as the Union appears 
                                                          
                                                           
2  The Region held the Union™s petition in abeyance pending the 
Board™s resolution of the underlying representation case here. 
to assert in its January 13, 2003 petition in Case 16ŒRCŒ

10480, the employees at the additional facilities would 
constitute a separate appropriate unit.  See, e.g., 
Ready 
Mix USA, Inc.
, 340 NLRB No. 107, slip op. at 8Œ9 
(2003); 
Passavant Retirement & Health Center
, 313 
NLRB 1216, 1218 (1994); and 
Houston Division
, 219 
NLRB 388 (1975).  The Respondent does not address 

this unit question.
3Finally, the Respondent does not contend that the two 
groups of employees have been merged or consolidated, 

thereby completely obscuring their separate identity.  Cf. 
Renaissance Center Partnership
, 239 NLRB 1247 
(1979) (Board processed employer™s RM petition, even 

though it was filed during the certification year, where 
the certified group of security
 personnel at the Renais-
sance Center had been consolidated and intermixed with 
a larger, unrepresented group of security personnel at a 
hotel within the same commercial development, the Un-

ion had filed a unit-clarification petition seeking to ac-
crete the larger group into
 the unit, and the evidence 
showed that the groups were now indistinguishable and 
that the only appropriate unit consisted of the overall 
security force).   
Accordingly, we find that the Respondent has not 
raised any representation issue or special circumstances 

that are properly litigable in this unfair labor practice 
proceeding or that warrant 
reconsideration of the certifi-
cation.  See Pittsburgh Plate Glass Co. v. NLRB
, 313 
U.S. 146, 162 (1941); 
Action Automotive, Inc
., 284 
NLRB 251, 255Œ256 (1987), enfd. 853 F.2d 433 (6th Cir. 

1988), cert. denied 488 U.S. 1041 (1989).
4We also find that there are no genuine issues of mate-
rial fact warranting a hearin
g regarding the Union™s re-
quest for information.  The complaint alleges, and the 

Respondent™s answer admits, 
that the Union requested 
the following information from the Respondent by letter 
dated September 30, 2003: 
 1.  A list of all posts and assignments in the unit and 

their Federal jurisdiction (i.e. partial, proprietary, con-
current, or exclusive), and the number of productive 

hours performed at each assignment. 
 3  These are issues that may properly be addressed in Case 16ŒRCŒ
10480 or some other proceeding speci
fically involving the representa-
tional rights of the additional employ
ees, rather than in this test-of-
certification proceeding.   
4 As indicated above, Member Schaumber did not participate in the 
Board™s October 16, 2001 Order, and Member Liebman did not partici-
pate in the Board™s July 31, 2003 Decision and Order.  However, 

Members Liebman and Schaumber agree that the Respondent has not 
raised any new matters or special circumstances warranting a hearing in 
this proceeding or reconsideration 
of the decision and orders in the 
representation proceeding.      SUPERIOR PROTECTION INC
. 269
2. The current list of names, addresses, and phone num-
bers for all employees in Houston. 
 As indicated above, the Resp
ondent also admits that it 
refused to provide the foregoing information.  Although 
the Respondent denies that the requested information is 
necessary for, and relevant to, the Union™s performance 

of its duties as the exclusiv
e collective-bargaining repre-
sentative of the unit employees, the Respondent does so 

based solely on its contention that the Union was not 

properly certified.   
Moreover, it is well established that information con-
cerning unit employees™ names, addresses, phone num-
bers, work assignments, and hours is presumptively rele-
vant for purposes of collective bargaining and must be 

furnished on request.
5  Here, although the Union™s re-
quest for the names, addresses, and phone numbers of all 

employees in Houston is not expressly limited to unit 

employees in Houston, the context suggests that the Un-
ion is only seeking information concerning unit employ-
ees.  In any event, to the extent the Union™s information 

request could be construed as requesting nonunit infor-
mation, this would not excuse the Respondent™s blanket 
refusal to comply with the request.  It is well established 

that an employer may not simp
ly refuse to comply with 
an ambiguous or overbroad information request, but must 
request clarification or comply with the request to the 
extent it encompasses necessary and relevant informa-
tion.
6   Accordingly, we grant the Motion for Summary Judg-
ment and will order the Respondent to bargain with the 

Union and to furnish the Union with the information it 
requested relating to unit employees.
7  On the entire record, the 
Board makes the following 
FINDINGS OF 
FACT I.  JURISDICTION
 At all material times, the Respondent, a Delaware cor-
poration with an office and pl
ace of business in Houston, 
Texas, has been engaged in the business of providing 
security services for Federal agencies.   
During the 12-month period preceding issuance of the 
complaint, the Respondent provided services valued in 
                                                          
                                                           
5 See, e.g., Stanford Hospital & Clinics
, 338 NLRB 1042 (2003); 
MEMC Electronic Materials, Inc
., 338 NLRB No. 142 (2003) (not 
published in bound volume); 
American Logistics, Inc
., 328 NLRB 443 
(1999), enfd. 214 F.3d 935 (7th Cir. 2000).   
6 See, e.g., 
Streicher Mobile Fueling, Inc
., 340 NLRB No. 116, slip 
op. at 2 (2003); 
Cheboygan Health Care Center
, 338 NLRB 802, 803 
fn. 2 (2003).  
7 The Respondent™s request that the complaint be dismissed is there-
fore denied.  
excess of $50,000 directly to customers located outside 
the State of Texas.   
We find that the Respondent is an employer engaged 
in commerce within the meaning of Section 2(2), (6), and 

(7) of the Act and that the Union is a labor organization 
within the meaning of Section 2(5) of the Act. 
II.  ALLEGED UNFAIR LABOR PRACTICES
 A.  The Certification 
Following the mail ballot election conducted October 
15 through 29, 2001, the Union was certified on August 
25, 2003,
8 as the exclusive collective-bargaining repre-
sentative of the employees in
 the following appropriate 
unit: 
 INCLUDED: All permanent, full-time and regular part-

time security officers assigned to work at GSA contract 
facilities in Harris, Montgo
mery and Galveston coun-
ties. EXCLUDED: All office clerical employees, employees 

on temporary assignment, professional employees, 
managers and supervisors as defined by the Act. 
 The Union continues to be the exclusive representative un-

der Section 9(a) of the Act. 
B.  Refusal to Bargain 
About September 30, 2003, the Union, by letter, re-
quested the Respondent to ba
rgain and to furnish neces-
sary and relevant information, and, since about the same 
date, the Respondent has failed and refused to do so.  We 
find that the Respondent™s conduct constitutes an unlaw-

ful refusal to bargain in violation of Section 8(a)(5) and 
(1) of the Act. 
CONCLUSION OF 
LAW By failing and refusing on and after September 30, 
2003, to bargain with the Union as the exclusive collec-
tive-bargaining representative of employees in the ap-
propriate unit and to furnish the Union necessary and 
relevant information, the Respondent has engaged in 

unfair labor practices aff
ecting commerce within the 
meaning of Section 8(a)(5) and (1) and Section 2(6) and 

(7) of the Act. 
REMEDY
 Having found that the Respondent has violated Section 
8(a)(5) and (1) of the Act, we shall order it to cease and 

desist, to bargain on request with the Union and, if an 
understanding is reached, to embody the understanding 
in a signed agreement.  We shall also order the Respon-
 8 The complaint incorrectly states 
that the certification issued on 
August 21, 2003.   
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 270 
dent to furnish the Union the information it requested 
relating to unit employees. 
To ensure that the employees are accorded the services 
of their selected bargaining agent for the period provided 

by the law, we shall construe the initial period of the cer-
tification as beginning the date the Respondent begins to 
bargain in good faith with the Union.  
Mar-Jac Poultry 
Co., 136 NLRB 785 (1962); 
Lamar Hotel, 140 NLRB 
226, 229 (1962), enfd. 328 F.2d 600 (5th Cir. 1964), cert. 

denied 379 U.S. 817 (1964); 
Burnett Construction Co
., 149 NLRB 1419, 1421 (1964), enfd. 350 F.2d 57 (10th 
Cir. 1965). 
ORDER The National Labor Relations Board orders that the 
Respondent, Superior Protection Inc., Houston, Texas, its 
officers, agents, successors, and assigns, shall 
1.  Cease and desist from 
(a) Refusing to bargain with United Government Secu-
rity Officers of AmericaŒLo
cal 229, as the exclusive 
bargaining representative of the employees in the bar-
gaining unit, and refusing to furnish the Union informa-

tion that is relevant and necessary to its role as the exclu-
sive bargaining representative of the unit employees. 
(b) In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
2.  Take the following affi
rmative action necessary to 
effectuate the policies of the Act. 
(a) On request, bargain with
 the Union as the exclusive 
representative of the employ
ees in the following appro-
priate unit on terms and conditions of employment and, if 

an understanding is reached, embody the understanding 
in a signed agreement: 
 INCLUDED: All permanent, full-time and regular part-

time security officers assigned to work at GSA contract 
facilities in Harris, Montgo
mery and Galveston coun-
ties. EXCLUDED: All office clerical employees, employees 

on temporary assignment, professional employees, 
managers and supervisors as defined by the Act. 
 (b) Furnish the Union the information it requested on 
September 30, 2003, relating to unit employees. 
(c) Within 14 days after service by the Region, post at 
its facility in Houston, Texas, copies of the attached no-

tice marked ﬁAppendix.ﬂ
9  Copies of the notice, on forms 
                                                          
 9 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-

ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
provided by the Regional Director for Region 16, after 
being signed by the Respondent™s authorized representa-
tive, shall be posted by the Respondent and maintained 
for 60 consecutive days in conspicuous places including 

all places where notices to employees are customarily 
posted.  Reasonable steps shall be taken by the Respon-
dent to ensure that the notices
 are not altered, defaced, or 
covered by any other material.  In the event that, during 
the pendency of these proceedings, the Respondent has 
gone out of business or clos
ed the facility involved in 
these proceedings, the Respondent shall duplicate and 
mail, at its own expense, a copy of the notice to all cur-
rent employees and former employees employed by the 
Respondent at any time si
nce September 30, 2003. 
(d) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-
testing to the steps that the Respondent has taken to 

comply. 
 APPENDIX 
NOTICE TO EMPLOYEES
 POSTED BY ORDER OF THE NATIONAL LABOR 
RELATIONS BOARD An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-

lated Federal labor law and has ordered us to post and obey 

this notice. 
 FEDERAL LAW GIVES YOU THE RIGHT TO 
 Form, join, or assist any union 
Choose representatives to bargain with us on 
your behalf 
Act together with other employees for your bene-
fit and protection 
Choose not to engage in any of these protected 
activities. 
 WE WILL NOT refuse to bargain with United Govern-
ment Security Officers of AmericaŒLocal 229, as the 

exclusive bargaining represen
tative of the employees in 
the bargaining unit, and 
WE WILL NOT refuse to furnish the 
Union information that is relevant and necessary to its 

role as the exclusive bargaining representative of the unit 
employees. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
WE WILL, on request, bargain with the Union and put in 
writing and sign any agreement reached on terms and 

conditions of employment for our employees in the bar-
gaining unit: 
   SUPERIOR PROTECTION INC
. 271
 INCLUDED: All permanent, full-time and regular part-
time security officers assigned to work at GSA contract 
facilities in Harris, Montgo
mery and Galveston coun-
ties. EXCLUDED: All office clerical employees, employees 

on temporary assignment, professional employees, 

managers and supervisors as defined by the Act. 
 WE WILL furnish the Union the information it requested 
on September 30, 2003, relating to unit employees. 
 SUPERIOR PROTECTION 
INC.  